COWART, Judge.
The trial court clerk’s progress docket in this case indicates that during the year preceding the motion and order of dismissal for failure to prosecute, the clerk issued a subpoena for production of documents under Florida Rule of Civil Procedure 1.351. This is sufficient record activity to preclude dismissal under Rule 1.420(e). Cf. Biscayne Construction Co. v. Metropolitan Dade County, 388 So.2d 329 (Fla.3d DCA 1980) (clerk’s docket indicating issuance of a pluries summons is sufficient record activity to defeat a motion to dismiss under Rule 1.420(e)). The order of dismissal is reversed and this case is remanded with instructions to reinstate.
REVERSED and REMANDED.
COBB and DANIEL, JJ., concur.